DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24 and 27-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 24, claim limitation “a preparation device which is designed to prepare…” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts taught therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently teaches the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 27 and 28, there is insufficient antecedent basis for the limitation "the case-like housing.” Claims 27 and 28 are both dependent on claim 14, which is silent with regard to a case-like housing. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 17, 20-22, 24-26, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Meadow et al. (US 20130187949) (hereinafter Meadow) in view of Vasefi et al. (US 20180241236) (hereinafter Vasefi).
Regarding claim 14, Meadow teaches A transportable recording apparatus for recording data for a localized panoramic image of a street, and configured for detachable mounting in and/or on a vehicle (see Meadow paragraph 68 regarding camera detachably mounted to vehicle and paragraph 169 regarding continuous [panoramic] views of geographic parcels), the apparatus comprising: 
a computing unit (see Meadow paragraph 68 regarding computer), 
a switch-mode power supply for converting the voltage of an on-board energy supply of the vehicle into voltage for the transportable recording apparatus (see Meadow paragraph 68 regarding camera system being powered by vehicle electrical system- one of ordinary skill in the art that this would obviously include an adapter to convert power from vehicle power to the suitable voltage for the camera system to run. Even so, in combination with Vasefi below, which teaches a switch mode power supply that transforms voltage, the power supply in combination would convert voltage from the vehicle to voltage for the camera system), 
a camera for recording a continuous film (see Meadow paragraph 68 regarding video cameras), 
a fastening device for positioning the camera in and/or on the vehicle (see Meadow paragraph 68 regarding attaching camera to vehicle by roof racks and straps), 
a device for satellite-based position and time determination (see Meadow paragraph 69 regarding GPS position and time determination), 
wherein the camera, the fastening device and the device for satellite-based position and time determination are provided separately and spatially apart from the computing unit (see Meadow paragraph 68 regarding camera, fasteners, and GPS being spatially separate from computer); 
wherein the transportable recording apparatus is designed to be separable into individual elements, wherein each of the individual elements has a maximum size and weight that is suitable for transport in a passenger aircraft (see Meadow paragraph 68 regarding camera, GPS and computer being spatially separate individual elements of the transportable recording apparatus, and either mountable to an automobile or located within the ;
However, Meadow does not explicitly teach the type of power supply device as needed for the limitations of claim 14. 
Vasefi, in a similar field of endeavor, teaches a buffer accumulator (see Vasefi paragraph 18 regarding LiFePo battery),
an electric power supply device for providing electric power to an electric power supply of the computing unit, to the camera, and to the device for satellite-based position and time determination, which is coupled with the switch-mode power supply and the buffer accumulator (see Vasefi paragraph 14 regarding power supply system powering a plurality of devices, with switching system and batteries- it is obvious that in combination with Meadow, the cameras and GPS may be powered by the power supply. It is further contemplated that since the power system receives power from multiple devices, one of ordinary skill would find obvious incorporating the power source of the vehicle battery along with the onboard battery), 
wherein an energy limiting device is provided which limits the maximum current intensity demanded from the on-board energy supply of the vehicle and the electric power supply device receives its energy via the buffer accumulator (see Vasefi paragraph 3 regarding limiting current from a battery and power interface of supply. This may be applied in combination with Meadow to limit the current from the vehicle power source to the power interface of the power supply).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Meadow to include the teaching 
One would be motivated to combine these teachings in order to provide teachings relating to power sources used to power various devices (see Vasefi paragraph 14). 
Regarding claim 17, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Meadow and Vasefi teaches wherein the buffer accumulator comprises a lithium iron phosphate accumulator (see Vasefi paragraph 18 regarding LiFePo battery).  
One would be motivated to combine these teachings in order to provide teachings relating to power sources used to power various devices (see Vasefi paragraph 14). 
Regarding claim 20, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Meadow and Vasefi teaches wherein the electric power supply device has power connections for the supply of the camera and the device for satellite-based position and time determination (see Vasefi paragraph 14 regarding powering a plurality of devices using power supply- it is obvious that in combination with Meadow, the cameras and GPS may be powered by the power supply).  

Regarding claim 21, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Meadow and Vasefi teaches wherein the computing unit comprises a passively cooled design (see Vasefi paragraph 27 regarding processor computing unit without mention of a cooling system. It is obvious that the combination computer with Meadow may be passively cooled as a matter of design choice).  
One would be motivated to combine these teachings in order to provide teachings relating to power sources used to power various devices (see Vasefi paragraph 14). 
Regarding claim 22, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Meadow and Vasefi teaches wherein the computing unit has no movable parts (see Vasefi paragraph 27 regarding processor computing unit without mention of modular or otherwise notably movable parts. It is obvious that the combination computer with Meadow may be non movable as a matter of design choice).  
One would be motivated to combine these teachings in order to provide teachings relating to power sources used to power various devices (see Vasefi paragraph 14). 
Regarding claim 24, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Meadow and Vasefi teaches further comprising a preparation device which is designed to prepare at least time data of the device for satellite-based position and time determination into a format recordable for the camera as coded time data, and to forward the coded time data to the camera for recording (see Meadow paragraph 120 regarding GPS unit operatively attached to the camera, such that the GPS coded time data would be forwarded to the camera and stored with image data of camera).  
Regarding claim 25, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Meadow and Vasefi teaches wherein the computing unit, the electric power supply device, the buffer accumulator and the switch-mode power supply are provided in a single housing (see Vasefi paragraph 16 and figure 2 regarding housing containing power supply device, batteries, and switches, along with a controller with a processor and memory- otherwise understood to be a computer- in combination with Meadow, since a computer is already included in the housing, one of ordinary skill would obviously be able to incorporate the computational structure of Meadow into a computer within the overall housing combined with the power supply).  
One would be motivated to combine these teachings in order to provide teachings relating to power sources used to power various devices (see Vasefi paragraph 14). 
Regarding claim 26, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Meadow and Vasefi teaches wherein the computing unit, the electric power supply device, the buffer accumulator and the switch-mode power supply are provided in a case-like housing (see Vasefi paragraph 16 and figure 2 regarding housing containing power supply device, batteries, and switches, along with a controller with a processor and memory- otherwise understood to be a computer- in combination with Meadow, since a computer is already included in the housing, one of ordinary skill would obviously be .  
One would be motivated to combine these teachings in order to provide teachings relating to power sources used to power various devices (see Vasefi paragraph 14). 
Regarding claim 30, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
Furthermore, the combination of Meadow and Vasefi teaches further comprising the vehicle having the transportable recording apparatus mounted or carried thereon, and where the transportable recording apparatus is configured to be removable from the vehicle (see Meadow paragraph 68 regarding attaching camera to vehicle by roof racks and straps).  
Regarding claim 31, Meadow teaches A transportable recording apparatus for recording data for a localized panoramic image of a street, and configured for detachable mounting in and/or on a vehicle (see Meadow paragraph 68 regarding camera detachably mounted to vehicle and paragraph 169 regarding continuous [panoramic] views of geographic parcels), the apparatus comprising: 
a computing unit (see Meadow paragraph 68 regarding computer), 
a switch-mode power supply for converting the voltage of an on-board energy supply of the vehicle into voltage for the transportable recording apparatus (see Meadow paragraph 68 regarding camera system being powered by vehicle electrical system- one of ordinary skill in the art that this would obviously include an adapter to convert power from vehicle power to the suitable voltage for the camera system to run. Even so, in combination with , 
a camera for recording a continuous film (see Meadow paragraph 68 regarding video cameras), 
a fastening device for positioning the camera in and/or on the vehicle (see Meadow paragraph 68 regarding attaching camera to vehicle by roof racks and straps), 
a device for satellite-based position and time determination (see Meadow paragraph 69 regarding GPS position and time determination), 
wherein the camera, the fastening device and the device for satellite-based position and time determination are provided separately and spatially apart from the computing unit (see Meadow paragraph 68 regarding camera, fasteners, and GPS being spatially separate from computer); 
wherein the transportable recording apparatus is designed to be separable into individual elements, wherein each of the individual elements has a maximum size and weight that is suitable for transport in a passenger aircraft (see Meadow paragraph 68 regarding camera, GPS and computer being spatially separate individual elements of the transportable recording apparatus, and either mountable to an automobile or located within the cab. This demonstrates that all of these elements would obviously be suitable for transport in a passenger aircraft);
However, Meadow does not explicitly teach the type of power supply device as needed for the limitations of claim 31. 
Vasefi, in a similar field of endeavor, teaches a buffer accumulator (see Vasefi paragraph 18 regarding LiFePo battery), 
an electric power supply device for providing electric power to an electric power supply of the computing unit, to the camera, and to the device for satellite-based position and time determination, which is coupled with the switch-mode power supply and the buffer accumulator (see Vasefi paragraph 14 regarding power supply system powering a plurality of devices, with switching system and batteries- it is obvious that in combination with Meadow, the cameras and GPS may be powered by the power supply. It is further contemplated that since the power system receives power from multiple devices, one of ordinary skill would find obvious incorporating the power source of the vehicle battery along with the onboard battery), 
wherein the computing unit, the electric power supply device, the buffer accumulator and the switch-mode power supply are able to be housed in a single housing; and wherein the single housing is removably securable within or on the vehicle (see Vasefi paragraph 16 and figure 2 regarding housing containing power supply device, batteries, and switches, along with a controller with a processor and memory- otherwise understood to be a computer- in combination with Meadow, since a computer is already included in the housing, one of ordinary skill would obviously be able to incorporate the computational structure of Meadow into a computer within the overall housing combined with the power supply- it is obvious that this housing may be secured in a vehicle by it being inside a vehicle with the vehicle doors closed).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Meadow to include the teaching of Vasefi by incorporating the buffer accumulator, power supply device, and energy limiter of Vasefi into the vehicle camera system of Meadow. One of ordinary skill would recognize that 
One would be motivated to combine these teachings in order to provide teachings relating to power sources used to power various devices (see Vasefi paragraph 14). 
Regarding claim 32, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 31, and is analyzed as previously discussed.
Furthermore, the combination of Meadow and Vasefi teaches further comprising an energy limiting device is provided which limits the maximum current intensity demanded from the on-board energy supply of the vehicle and the electric power supply device receives its energy via the buffer accumulator (see Vasefi paragraph 3 regarding limiting current from a battery and power interface of supply. This may be applied in combination with Meadow to limit the current from the vehicle power source to the power interface of the power supply).  
One would be motivated to combine these teachings in order to provide teachings relating to power sources used to power various devices (see Vasefi paragraph 14). 
Regarding claim 33, Meadow teaches A method for recording using from a moving vehicle to create a localized panoramic image of a street (see Meadow paragraph 169 regarding continuous [panoramic] views of geographic parcels), the method comprising: 
providing a plurality of components forming a transportable recording apparatus, which are able to be carried by an individual to a vehicle and disposed within or on the vehicle (see Meadow paragraph 68 regarding camera detachably mounted to vehicle), the components including: 
a computing unit (see Meadow paragraph 68 regarding computer);
a switch-mode power supply for converting the voltage of an on-board energy supply of the vehicle into voltage for the transportable recording apparatus (see Meadow paragraph 68 regarding camera system being powered by vehicle electrical system- one of ordinary skill in the art that this would obviously include an adapter to convert power from vehicle power to the suitable voltage for the camera system to run. Even so, in combination with Vasefi below, which teaches a switch mode power supply that transforms voltage, the power supply in combination would convert voltage from the vehicle to voltage for the camera system); 
a camera for recording a continuous film (see Meadow paragraph 68 regarding video cameras); 
a fastening device for positioning the camera in and/or on the vehicle (see Meadow paragraph 68 regarding attaching camera to vehicle by roof racks and straps); 
a device for satellite-based position and time determination of the vehicle as the vehicle travels, and providing data relating to satellite-based position and time to the camera (see Meadow paragraph 69 regarding GPS position and time determination and paragraph 120 regarding GPS unit operatively attached to the camera, such that the GPS coded time data would be forwarded to the camera and stored with image data of camera); 
configuring the camera, the fastening device and the device for satellite-based position and time determination as separate elements apart from the computing unit, and wherein each of the separate elements has a maximum size and weight that is suitable for transport in a passenger aircraft (see Meadow paragraph 68 regarding camera, GPS and ; 
using the fastening device to support the camera in, or on, the vehicle in a manner in which the camera is able to view a scene which includes a street (see Meadow paragraph 68 regarding camera detachably mounted to vehicle by roof straps and paragraph 169 regarding continuous [panoramic] views of geographic street parcels); and 
using the camera and the device for satellite-based position and time determination to create a film which includes coded position and time data, which said film is used to create a localized panoramic image of the street in real time (see Meadow paragraph 69 regarding GPS position and time determination and paragraph 120 regarding GPS unit operatively attached to the camera, such that the GPS coded time data would be forwarded to the camera and stored with image data of camera and paragraph 169 regarding real time continuous [panoramic] image processing).
However, Meadow does not explicitly teach the type of power supply device as needed for the limitations of claim 33. 
Vasefi, in a similar field of endeavor, teaches a buffer accumulator (see Vasefi paragraph 18 regarding LiFePo battery); 
an electric power supply device for providing electric power to an electric power supply of the computing unit, to the camera, and to the device for satellite-based position and time determination, which is coupled with the switch-mode power supply and the buffer accumulator (see Vasefi paragraph 14 regarding power supply system powering a plurality of devices, with switching system and batteries- it is obvious that in combination with , 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the teaching of Meadow to include the teaching of Vasefi by incorporating the buffer accumulator, power supply device, and energy limiter of Vasefi into the vehicle camera system of Meadow. One of ordinary skill would recognize that Vasefi, directed towards batteries and power sources, has teachings that are analogous and applicable to Meadow, which contemplates using the power source of a vehicle. It is further contemplated that since the power system of Vasefi receives power from multiple devices, one of ordinary skill would find obvious incorporating the power source of the vehicle battery of Meadows along with the onboard battery of Vasefi.
One would be motivated to combine these teachings in order to provide teachings relating to power sources used to power various devices (see Vasefi paragraph 14). 
Claims 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meadow et al. (US 20130187949) (hereinafter Meadow) in view of Vasefi et al. (US 20180241236) (hereinafter Vasefi), further in view of Lev et al. (US 20110305927) (hereinafter Lev).
Regarding claim 15, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
However, the combination of Meadow and Vasefi does not explicitly teach the electrical design specifications as needed for the limitations of claim 15. 
wherein the electric power supply device, the buffer accumulator and the switch-mode power supply are designed to provide electric energy having a voltage between 11 V and 16 V (see Lev paragraph 48 regarding teachings regarding a 14.4V charging interaction with a battery, indicating that 14.4V is a known voltage used in electrical interactions used. Therefore the value of 14.4 would be within the realm of design choices for one of ordinary skill in the art regarding the output voltage of the power supply).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Meadow and Vasefi to include the teaching of Lev by incorporating the electrical design specifications of Lev into the design considerations of Meadow and Vasefi’s power source. One of ordinary skill would recognize that Lev and Vasefi are analogous in the broader field of batteries and electrical design specifications.
One would be motivated to combine these teachings in order to provide teachings relating to energy storage devices and electrical power transfer (see Lev paragraph 2).
Regarding claim 16, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
However, the combination of Meadow and Vasefi does not explicitly teach the electrical design specifications as needed for the limitations of claim 16. 
Lev, in a similar field of endeavor, teaches wherein the electric power supply device, the buffer accumulator and the switch-mode power supply are designed to provide electric energy having a voltage of about 14.4 V (see Lev paragraph 48 regarding teachings regarding a 14.4V charging interaction with a battery, indicating that 14.4V is a known voltage used in .  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Meadow and Vasefi to include the teaching of Lev by incorporating the electrical design specifications of Lev into the design considerations of Meadow and Vasefi’s power source. One of ordinary skill would recognize that Lev and Vasefi are analogous in the broader field of batteries and electrical design specifications.
One would be motivated to combine these teachings in order to provide teachings relating to energy storage devices and electrical power transfer (see Lev paragraph 2).
Regarding claim 18, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
However, the combination of Meadow and Vasefi does not explicitly teach the electrical design specifications as needed for the limitations of claim 18. 
Lev, in a similar field of endeavor, teaches wherein the buffer accumulator has a capacity of less than 100 Wh (see Lev paragraph 49 regarding teachings regarding batteries within the capacity range of 30-40Wh/kg, indicating that 30-40Wh/kg is a known range used in battery design. Therefore the values 30-40Wh/kg would be within the realm of design choices for one of ordinary skill in the art regarding the specifications of the battery).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Meadow and Vasefi to include the teaching of Lev by incorporating the electrical design specifications of Lev into the design considerations of Meadow and Vasefi’s power source. One of ordinary skill would 
One would be motivated to combine these teachings in order to provide teachings relating to energy storage devices and electrical power transfer (see Lev paragraph 2).
Regarding claim 19, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
However, the combination of Meadow and Vasefi does not explicitly teach the electrical design specifications as needed for the limitations of claim 19. 
Lev, in a similar field of endeavor, teaches wherein the buffer accumulator has a capacity range of 30 Wh to 40 Wh (see Lev paragraph 49 regarding teachings regarding batteries within the capacity range of 30-40Wh/kg, indicating that 30-40Wh/kg is a known range used in battery design. Therefore the values 30-40Wh/kg would be within the realm of design choices for one of ordinary skill in the art regarding the specifications of the battery).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Meadow and Vasefi to include the teaching of Lev by incorporating the electrical design specifications of Lev into the design considerations of Meadow and Vasefi’s power source. One of ordinary skill would recognize that Lev and Vasefi are analogous in the broader field of batteries and electrical design specifications.
One would be motivated to combine these teachings in order to provide teachings relating to energy storage devices and electrical power transfer (see Lev paragraph 2).
Claims 23 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Meadow et al. (US 20130187949) (hereinafter Meadow) in view of Vasefi et al. (US 20180241236) (hereinafter Vasefi), further in view of Taghavi et al. (US 20190293518) (hereinafter Taghavi).
Regarding claim 23, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
However, the combination of Meadow and Vasefi does not explicitly teach an HDMI capture card as needed for the limitations of claim 23. 
Taghavi, in a similar field of endeavor, teaches wherein the computing unit includes an HDMI Capture card (see Taghavi paragraph 102 regarding HDMI capture card incorporated with imaging system- in combination with Meadow, the computing unit may include an HDMI capture card).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Meadow and Vasefi to include the teaching of Taghavi by incorporating an HDMI capture card into the camera of Meadow in order to capture HDMI video taken by the camera of Meadow.
One would be motivated to combine these teachings in order to provide teachings relating to video capture in a camera system (see Taghavi paragraph 98).
Regarding claim 29, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
However, the combination of Meadow and Vasefi does not explicitly teach a Lidar sensor as needed for the limitations of claim 29. 
Taghavi, in a similar field of endeavor, teaches further comprising a Lidar sensor for determining a distance between an object remote from the vehicle and the Lidar sensor, and providing information relating to the distance to the computing unit (see Taghavi .  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Meadow and Vasefi to include the teaching of Taghavi by incorporating a Lidar range finder as suggested by Taghavi as an incorporation onto the camera of Meadow in order to measure distance and supplement the data gathering of Meadow.
One would be motivated to combine these teachings in order to provide teachings relating to gathering data of a monitoring target (see Taghavi paragraph 131).
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Meadow et al. (US 20130187949) (hereinafter Meadow) in view of Vasefi et al. (US 20180241236) (hereinafter Vasefi), further in view of Hussaini et al. (US 20060076379) (hereinafter Hussaini).
Regarding claim 27, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
However, the combination of Meadow and Vasefi does not explicitly teach the type of case housing as needed for the limitations of claim 27. 
Hussaini, in a similar field of endeavor, teaches wherein the case-like housing is a fixedly securable in the interior of the vehicle (see Hussaini paragraph 8 regarding container with seat belt pass through for securing a container to the seat of a vehicle- this may be combined .  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to modify the combination of Meadow and Vasefi to include the teaching of Hussaini by constructing the power supply and computer case to include a seat belt pass through for securing to a seat by seat belt. One of ordinary skill in the art would recognize that the teachings relating to a cooler housing are analogous to a power supply and computer housing, because in both cases, a user would not want either housing to be unsecured in a moving vehicle. 
One would be motivated to combine these teachings in order to provide teachings relating to securing a container in a vehicle (see Hussaini paragraph 2).
Regarding claim 28, the combination of Meadow and Vasefi teaches all aforementioned limitations of claim 14, and is analyzed as previously discussed.
However, the combination of Meadow and Vasefi does not explicitly teach the type of case housing as needed for the limitations of claim 28. 
Hussaini, in a similar field of endeavor, teaches wherein the case-like housing is fixedly securable in the interior of the vehicle by at least one of: an Isofix fastening system; or at least one existing seat belt on a seat of the vehicle; or both an Isofix fastening system and at least one existing seat belt of the vehicle (see Hussaini paragraph 8 regarding container with seat belt pass through for securing a container to the seat of a vehicle- this may be combined with the combination of Vasefi and Meadow so that the housing case of the computer-power supply is fixedly securable to the vehicle interior by seat belt).  

One would be motivated to combine these teachings in order to provide teachings relating to securing a container in a vehicle (see Hussaini paragraph 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527. The examiner can normally be reached Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/MATTHEW DAVID KIM/Examiner, Art Unit 2483